Citation Nr: 1022933	
Decision Date: 06/21/10    Archive Date: 07/01/10

DOCKET NO.  09-059 91	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Kristin M. Abbott, Law Clerk




INTRODUCTION

The Veteran served on active duty from April 1979 to April 
1982 and January 1989 to June 1995.  This matter comes to the 
Board of Veteran's Appeals (Board) on appeal from a May 2008 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Waco, Texas.

Recently, a new medical document, dated in October 2009, was 
associated with the claims file.  In a letter, a VA clinician 
indicates that the Veteran has PTSD.  This statement was not 
considered by the Agency of Original Jurisdiction (AOJ).  
Because the claim is remanded, in part due to this evidence, 
the AOJ will be able to have initial consideration of this 
evidence and the Board does not need to seek waiver of AOJ 
consideration.  38 C.F.R. § 20.1304.

The Veteran requested a Board central office hearing, and was 
scheduled for a May 2010 hearing.  He failed to appear for 
this hearing, and has not provided cause for failing to 
appear.  Thus, the Veteran's request for a hearing is 
considered withdrawn.  See 38 C.F.R. § 20.704.

The Board only addresses the issue of reopening the Veteran's 
previously denied claim of entitlement for service connection 
for PTSD in the section below and the issues of entitlement 
to service connection for PTSD on the merits is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for PTSD 
in a July 2003 rating decision.

2.  Evidence obtained since the July 2003 rating decision 
denying service connection for PTSD is new and relates to an 
unestablished fact necessary to substantiate the claim.


CONCLUSIONS OF LAW

1.  The July 2003 rating decision denying service connection 
for PTSD is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.160(d), 20.1103 (2009).

2.  New and material evidence has been obtained since the 
July 2003 rating decision regarding PTSD and the claim is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that VA has substantially satisfied the 
duties to notify and assist, as required by the Veterans 
Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  To the 
extent that there may be any deficiency of notice or 
assistance, there is no prejudice to the Veteran in 
proceeding with this appeal given the favorable nature of the 
Board's decision regarding reopening the Veteran's claim for 
service connection for PTSD.  See Kent v. Nicholson, 20 Vet. 
App. 1 (2006).  

In a July 2003 rating decision, the RO denied entitlement to 
service connection for PTSD.  This decision became final.  
See 38 U.S.C.A. § 7105.  In August 2007, the Veteran filed a 
new claim for service connection for PTSD.  The Board notes 
that the RO implicitly reopened the Veteran's claim in the 
February 2009 statement of the case.  The Board, however, is 
required to address the issue of reopening despite the RO's 
denial of service connection on the merits.  See Barnett v. 
Brown, 83 F.3d 1380 (1996).

Despite the finality of a prior adverse decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is presented or secured with respect to 
the claim which has been disallowed.  See 38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.  For claims filed after August 2001, such 
as this claim, "new and material evidence" is defined as 
evidence not previously submitted to agency decision-makers 
which, when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  38 C.F.R. § 3.156(a).  With these considerations, 
the Board must now review all of the evidence which has been 
received by the veteran or otherwise associated with the 
claims folder since the last final decision in July 2003.  At 
this stage, the credibility of evidence is presumed.  See 
Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In the July 2003 rating decision, the RO denied the claim, in 
part, due to an inadequate diagnosis of PTSD, specifically 
finding lack of evidence of a service-related diagnosis of 
PTSD.

Pursuant to the claim to reopen, the RO obtained a VA 
psychiatric examination.  The examiner essentially found that 
the Veteran did not have PTSD, and noted that no VA clinician 
had diagnosed the Veteran as having PTSD.  The Veteran 
recently submitted a VA clinician's diagnosis of PTSD.

The Board first notes that a VA examination is not provided 
prior to new and material evidence having been obtained.  
Thus, in this case, development has been completed pursuant 
to the claim being reopened by the RO.  Further, the Veteran 
has recently submitted a VA diagnosis of PTSD.  Whether the 
Veteran had a sufficient diagnosis of PTSD was at issue.  
Thus, based on the obtainment of the VA examination and the 
evidence that relates to a previously unestablished fact, the 
Board finds new and material evidence has been received.  
This evidence is not cumulative or redundant of previously 
submitted evidence.  The claim is reopened.


ORDER

New and material evidence having been received, the claim of 
service connection for PTSD is reopened.  The appeal is 
granted to that extent only.


REMAND

The Veteran claims service connection for PTSD based on his 
experience while on board the USS Cushing during Hurricane 
Frederic in September 1979.  

The Board concedes that the Veteran was on board the USS 
Cushing during Hurricane Frederic.   Service records show the 
Veteran was assigned to the USS Cushing for duty from August 
1979 until April 1982.  Research shows that the USS Cushing 
was launched from the Ingals Shipbuilding Division, 
Pascagoula Mississippi in June 1979 and commissioned in 
September 1979.  Prior to being commissioned the USS Cushing 
had to depart her builder to avoid oncoming hurricane 
Frederic.  History shows the ship stayed in the Gulf of 
Mexico until the hurricane dissipated, and then she returned 
to port.

In the June 2003 VA examination, the examiner opines that the 
Veteran continued to meet the criteria for a DSM-IV diagnosis 
of adjustment disorder with mixed anxiety and depression 
secondary to multiple stressors, including the Veteran's 
termination from his job with the Post Office.  The examiner 
did not diagnose the Veteran as having PTSD.  

The July 2003 rating decision gave the Veteran a 10 percent 
rating for dysthymia based on the diagnosis of chronic 
adjustment disorder, with anxiety and depression.

Records from Alternatives Center for Behavioral Health and 
two private medical doctors note a history of PTSD based on 
the Veteran's history.  No medical records showing a 
diagnosis of PTSD were submitted with these statements.

In August 2008, treatment records from the El Paso VA Medical 
Center were obtained and reviewed.  These records did not 
show a diagnosis of PTSD.  

The October 2008 VA examination, with the purpose of 
evaluating PTSD, specifically stated the Veteran was not 
diagnosed as having PTSD.  Instead, the examiner noted that 
the history and presentation of symptoms were more consistent 
with the Veteran's service-connected diagnosis of dysthymic 
disorder, as well as a chronic adjustment disorder, 
associated with work-related stress, following military 
service.  The examiner further reported that although the 
Veteran's account of standing watch during a hurricane at 
night on a ship at sea was dramatic to consider and likely 
quite stressful, there did not seem to be sufficient evidence 
that this event was more compelling in contributing to the 
Veteran's emotional symptoms than were more recent stressors 
involving work at the post office and other more recent 
situational life stressors.  The examiner noted that the 
Veteran's reduced reliability and productivity was due to 
emotional signs and symptoms other than PTSD.

A statement received in December 2009 from a medical doctor 
with the El Paso VA reported that the Veteran had been 
diagnosed as having chronic PTSD in addition to dysthymic 
disorder and "alcohol dependence in SFR."  The Veteran 
started seeing this doctor in February 2008 and continues to 
regularly see him.  The May 2008 rating decision was made 
prior to receiving this statement and based upon previous VA 
medical records.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 CFR 4.125(a); 
a link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred.

Upon receipt of a substantially complete application for 
benefits, VA will make reasonable efforts to help a claimant 
obtain evidence necessary to substantiate the claim.  38 
C.F.R. § 3.159(c).  VA must make as many requests as are 
necessary to obtain relevant records from a Federal 
department or agency, including those records from VA medical 
facilities or non-VA facilities providing examination or 
treatment at VA expense. 38 C.F.R. § 3.159(c)(2).  

As it remains unclear to the Board whether the Veteran's 
current diagnosis of PTSD is related to his service, the 
AMC/RO should reconsider the Veteran's claim, considering all 
the current evidence of record.  That is, upon remand, the 
AMC/RO should obtain additional records, and based upon 
review of these records, complete any other warranted 
development.

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain current medical 
records from the VA center in El Paso, Texas, 
including all psychiatric records.

2.  After the completion of the above and any 
other necessary development, to include the 
provision of an additional VA examination if 
necessary, the RO should reconsider the 
Veteran's claim, considering all the evidence 
of record.  If the benefit sought on appeal 
is not granted to the Veteran's satisfaction, 
the RO should issue a supplemental statement 
of the case and provide the Veteran and his 
representative an appropriate opportunity to 
respond.

The purpose of this REMAND is to obtain additional 
development and the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The Veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
Veteran until he is notified.

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


